FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                    UNITED STATES COURT OF APPEALS                    July 24, 2008
                                                                 Elisabeth A. Shumaker
                                 TENTH CIRCUIT
                                                                     Clerk of Court


 In re: DAVID L. SMITH, a/k/a David
 Lee Smith, a/k/a David Smith; M.
 JULIA HOOK, a/k/a Mary Julia Hook,
 a/k/a Julia Hook,

               Debtors,                                 No. 08-1030
 ___________________________                           (D. Colorado)
 DAVID L. SMITH,                                   (BAP No. CO-07-028)

               Plaintiff - Appellant,

          v.

 COLORADO SUPREME COURT,

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Appellant David L. Smith, an attorney, was a debtor in a Chapter 11

bankruptcy action in the United States Bankruptcy Court for the District of

Colorado. In his bankruptcy action he filed a complaint against the Colorado

Supreme Court, challenging his disbarment by that court and seeking declaratory

and injunctive relief that would restore his privileges as a licensed attorney in that

state. On motion by the Colorado Supreme Court, the bankruptcy court dismissed

the complaint, holding that it lacked subject-matter jurisdiction to review the

decision of the Colorado court under the Rooker-Feldman doctrine. See D.C.

Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co., 263

U.S. 413 (1923). Mr. Smith appealed to the United States Bankruptcy Appellate

Panel of the Tenth Circuit (BAP), which affirmed the dismissal. He now appeals

the BAP’s decision. Exercising jurisdiction under 28 U.S.C. § 158(d), we affirm.

      The doctrine that has become known as Rooker-Feldman recognizes that

the lower federal courts have no authority to review the final judgments of state

courts. As we have explained:

      The Rooker-Feldman doctrine is the product of two Supreme Court
      cases interpreting 28 U.S.C. § 1257(a). Section 1257(a) provides
      that “[f]inal judgments or decrees rendered by the highest court of a
      State in which a decision could be had, may be reviewed by the
      Supreme Court by writ of certiorari.” The Rooker-Feldman doctrine
      is the negative inference of § 1257(a): if appellate review of state
      court judgments is vested in the United States Supreme Court, it
      follows that review is not vested in lower federal courts. Section
      1257(a) thus implicitly deprives lower federal courts of subject
      matter jurisdiction to entertain cases that would entail review of
      decisions rendered by state courts.

                                         -2-
Crutchfield v. Countrywide Home Loans, 389 F.3d 1144, 1147 (10th Cir. 2004),

abrogated in part on other grounds by Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280 (2005). This doctrine applies to suits challenging state-court

decisions regarding admission to that state’s bar. See Feldman, 460 U.S. at 479.

      The facts of Feldman itself closely resemble those of Mr. Smith’s case. In

Feldman two attorneys who had been denied admission to the District of

Columbia Bar after seeking waiver of its requirements brought suit in federal

district court, asking the court to order the District of Columbia Court of Appeals

to permit them to sit for the bar examination. 460 U.S. at 465–73. The Supreme

Court held that the district court lacked subject-matter jurisdiction to review the

District of Columbia court’s denial of their petitions. Id. at 482.

      Despite the striking similarity between his case and Feldman, Mr. Smith

makes three arguments that Rooker-Feldman does not bar his claim, all of which

we find unavailing. First, he contends that the relief he seeks—“declaratory and

prospective injunctive relief, and reinstatement or readmission to the Colorado

bar”—would not overturn the state court judgment. Aplt. Br. at 11–12. We

disagree. As the BAP explained: “This is a distinction without a difference.

Even if [Mr. Smith] seeks only prospective relief, the bankruptcy court could not

grant that relief without reversing the Supreme Court’s order of disbarment.”

Aplee. Supp. App. at 190.




                                         -3-
      Second, Mr. Smith argues that Rooker-Feldman does not apply because the

Colorado Supreme Court did not have jurisdiction over the disciplinary

proceedings against him. Smith has cited no authority, and we have found none,

for the proposition that there is a general exception to Rooker-Feldman when the

state court is alleged to have acted without jurisdiction. Even if the Colorado

Supreme Court was without jurisdiction to decide Smith’s case, a highly dubious

proposition, Smith’s exclusive avenue for federal-court relief was nevertheless a

petition to the United States Supreme Court.

      Finally, Smith quotes Johnson v. Rodrigues (Orozco), 226 F.3d 1103, 1110

(10th Cir. 2000), for the proposition that “the Rooker-Feldman doctrine does not

bar a federal action, when the plaintiff . . . lacked a reasonable opportunity to

litigate claims in the state court.” We have previously rejected this very

interpretation of Johnson. See Kenmen Eng’g v. City of Union, 314 F.3d 468, 478

(10th Cir. 2002), abrogated in part on other grounds by Exxon Mobil Corp., 544

U.S. 280, and by Lance v. Dennis, 546 U.S. 459 (2006). As we pointed out in

Kenmen, the plaintiff in Johnson was not a party to the original state-court action;

Johnson did not recognize a general “full and fair opportunity” requirement in the

Rooker-Feldman doctrine. Id. at 478–79. We reaffirmed that Rooker-Feldman

applies “regardless of whether the state-court proceeding afforded the

federal-court plaintiff a full and fair opportunity to litigate her claims.” Id. at

478. “[C]onsideration of whether a federal-court plaintiff lacked an opportunity

                                          -4-
to previously litigate her claims in a state-court proceeding is only relevant

insofar as it informs the analysis of whether the federal-court plaintiff is a

‘non-party’ . . . .” Id. at n.9.

       The bankruptcy court and the BAP were correct in concluding that

Mr. Smith’s claim is barred by the Rooker-Feldman doctrine. We AFFIRM the

judgment of the BAP.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -5-